327 S.W.3d 18 (2010)
STATE of Missouri, Respondent,
v.
Jawanza BROWN, Appellant.
No. WD 71079.
Missouri Court of Appeals, Western District.
November 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 21, 2010.
*19 S. Kate Webber, for appellant.
Daniel N. McPherson, for respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Jawanza Brown appeals from his convictions by jury of two counts of Class A felony assault in the first degree, § 565.050, and two counts of armed criminal action, § 571.015. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).